Title: To Thomas Jefferson from Leonard Vandegrift, Sr., 16 March 1801
From: Vandegrift, Leonard, Sr.
To: Jefferson, Thomas



Sir,
March 16th. 1801

Being one of those Citizens whose Politicks has ever been congenial with your own, and having long been a faithfull labourer in the Vineyard of Republicanism; beg leave on the Authority of the enclosed recomendatory Vouchers, to offer my Self as an Applicant for the Collectorship of the District of Deleware if not already C[overe]d.
I am Sir, with the highest consideration of regard for your Personal and Political welfare yours

Leonard Vandegrift Senr.

